Overtime pay; patrol inspectors, Customs Border Patrol. Plaintiffs to recover. Opinion 136 C. Cls. 365.
In accordance with the opinion of the court and on a memorandum report of the commissioner as to the amounts due thereunder, it was ordered that judgments be entered for the respective plaintiffs, as follows:
No. 50367
Billy Barnes (1)-$2,324.92
Marjorie K. Bump, Surviving spouse and sole heir of Harry M. Bump, deceased (2)_ 5,142.47
Wilbur W. Keyte (6)_ 6,379.11
Oscar L. Newbury (9)_' 5,659.63
Edward T. Sheehy (10)_ 1,263.14
Martha I. Trask, Administratrix of the estate of Clarence J. Trask, deceased (11)_'_ 1,786.48
No. 50471
Frank D. Coombs. 2,946. 70
Rollin E. Smith_ ' 779. 06